Citation Nr: 0708716	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  05-23 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

Veteran and S.O.


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran is a member of the National Guard and served on 
active duty from February 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied the claim for service 
connection for PTSD. 

The veteran testified before the undersigned at a June 2006 
hearing at the RO.  A transcript has been associated with the 
file.


FINDING OF FACT

The veteran has been diagnosed with PTSD, which the medical 
evidence indicates is the result of his active duty service 
in Iraq.


CONCLUSION OF LAW

The veteran is entitled to service connection for post-
traumatic stress disorder (PTSD).  38 U.S.C.A. §§ 1110, 
1154(b), 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that he suffers from PTSD as a result of 
his experiences serving in Iraq from April 2003 to March 
2004.  For the reasons that follow, the Board agrees and 
concludes that service connection is warranted.

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2006).  

The veteran has undergone several examinations to determine 
whether or not he has PTSD.  At the veteran's first 
examination in February 2005, the examiner found that the 
veteran's psychiatric problems did not meet the criteria of 
the DSM-IV.  The examiner noted a Post-Deployment Assessment 
that the veteran completed upon his return from Iraq, in 
which he denied any significant combat or trauma.  At the 
examination, however, the veteran had identified his 
stressors as 1) witnessing the death of a friend as the 
result of a mortar attack on a police station, 2) witnessing 
another friend injured in the leg in the same attack, and 3) 
having participated in military police missions and having 
been in direct combat.  The examiner also noted that veteran 
seemed worried about the possibility of redeployment to Iraq.  
The examiner considered the possibility that the veteran had 
experienced trauma unlikely due to the veteran's Military 
Occupation Specialty (MOS) as a cook.  Also, the veteran 
could not remember the name of the friend killed in the 
mortar attack.  The examiner offered a diagnosis of an 
adjustment disorder, not otherwise specified.

The Norwich Veteran Center indicated in a May 2005 intake 
assessment that the veteran had been suffering from PTSD 
since his return from Iraq.  A full diagnosis following the 
criteria of the DSM-IV was not provided.  

Finally, the veteran was provided a second VA examination in 
February 2006.  He was diagnosed with PTSD; the examiner did 
note complications in the diagnosis.  At this second 
examination, the veteran identified different stressors, 
namely, that 1) in May 2003, he found bodies hidden under 
leaves while on detail duty in northern Baghdad, 2) in June 
2003, the veteran witnessed several U.S. soldiers raping 
Iraqi women, whom he confronted on their return to base, 
resulting in personal retaliation against him, 3) in 
September 2003, that his unit had been engaged by enemy fire 
and that he had shot back, and 4) at Christmas 2003, the 
veteran was on base with the 709th Military Police Battalion 
when the base came under fire.  The examiner indicated that 
"the veteran's experiences border on the line of whether or 
not they would allow him to meet Criterion A for a diagnosis 
of PTSD."  The Board notes that Criterion A is the stressor 
requirement for a diagnosis of PTSD under the DSM-IV.  
Assuming that the experiences do reach the level of Criterion 
A, the veteran "meets the minimal criteria for such a 
diagnosis."  The examiner was also unsure as to whether the 
degree of reported symptoms, particularly his hypervigilance, 
were appropriate to his experiences.  The examiner was 
concerned that the veteran had overstated his symptomatology, 
but even taking that into account, the examiner still offered 
a diagnosis of PTSD.  The examiner linked the diagnosis to 
the veteran's "experiences of dealing with dead bodies, 
being physically attacked following witnessing of sexual 
assaults, and his other experiences of undergoing attacks 
upon his base."

Therefore, the 2006 VA examination provided a diagnosis of 
PTSD and a link between that condition and the veteran's 
reported military experiences.  Under 38 C.F.R. § 3.304(f), 
corroboration of the claimed stressor(s) constitutes a 
separate element of the claim.  The pertinent issue in this 
case, and the basis of the RO's denial of this claim, is 
whether there is sufficient corroboration of the veteran's 
statements.  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  However, if the claimed stressor is related to 
combat, service department evidence that the appellant 
engaged in combat or that the appellant was awarded a combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  "Credible supporting evidence" of a non-combat 
stressor may be obtained from service records or other 
sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).  

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  If the claimed stressor is related to combat, as is 
the case here, service department evidence that the appellant 
engaged in combat or that the appellant was awarded the 
Purple Heart Medal, Combat Infantryman Badge, or similar 
combat citation will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of the claimed in-
service stressor.  

It is not entirely clear in this case whether the veteran 
should be considered a combat veteran.  VA's Office of 
General Counsel has defined the phrase "engaged in combat 
with the enemy" to mean that the appellant must have 
personally participated in a fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99.  The fact that the appellant served in a "combat 
area" or "combat zone" does not mean that he himself 
engaged in combat with the enemy.  Id.  

As the veteran readily admits, his military occupational 
specialty was a cook, and he admits that this was his primary 
duty.  He does relate, however, several instances of being 
shot at by the enemy during the course of his duties in 
Baghdad.  While reviewing this case, the Board discovered 
that, in March 2006, the veteran's unit, the 143rd Military 
Police Company of the Connecticut Army National Guard, 
received the Valorous Unit Award for the period of April 16, 
2003 to January 31, 2004.  [A copy of this award is being 
placed in the veteran's claims file.]  According to the 
Department of the Army, the criteria for this award require, 
in part, "extraordinary heroism in action against an armed 
enemy of the United States while engaged in military 
action..."  See Army Regulation 600-8-22, at 7-14(a) (2006).  
The "unit must have performed with marked distinction under 
difficult and hazardous conditions in accomplishing its 
mission. . ."  See Army Regulation 600-8-22, at 7-14(b) 
(2006).  The degree of heroism required is the same as that 
which would warrant award of the Silver Star to an 
individual.  Id.  

The Board notes that in Pentecost v. Principi, 16 Vet. App. 
124 (2002), the U.S. Court of Appeals for Veterans Claims 
(Court) reversed the Board's denial of a claim for service 
connection for PTSD on the basis of an unconfirmed in-service 
stressor, where the claimant in that case had submitted 
evidence that his unit was subjected to rocket attacks.  The 
Court pointed out that corroboration of every detail of a 
stressor under such circumstances, such as the veteran's own 
personal involvement, is not necessary.  See also Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  Therefore, following the 
line of reasoning of these cases, the fact that the veteran's 
unit, as a whole, has been recognized for activities 
involving enemy action while the veteran was assigned to the 
unit, argues for application of the combat presumption to the 
veteran regardless of his MOS as a cook.  

Regardless, even if the veteran is not considered a combat 
veteran, the unique circumstances of this case require a 
grant of service connection for PTSD.

At the veteran's June 2006 hearing before the undersigned, 
the veteran testified to several of the same stressors.  The 
veteran again indicated that he had been in combat and been 
on bases when they came under fire.  The veteran again 
indicated that he had been the subject of a personal assault 
as the result of speaking against soldiers raping Iraqi 
women.  

The hearing was also attended by S.O., the veteran's sergeant 
in his unit.  S.O. corroborated the veteran's testimony 
regarding combat exposure.  S.O. related that, as a part of 
their duties, both he and the veteran would go on convoys to 
resupply their base.  This required traversing Baghdad and 
driving down a road described as "RPG alley."  According to 
their testimony, coming under fire during resupply missions 
was commonplace.  S.O. also confirmed that their base came 
under direct fire twice to three times a week.  


All service connection claims must be considered on the basis 
of the places, types and circumstances of a claimant's 
military service.  38 C.F.R. § 3.303(a).  The Board is aware 
that the veteran has provided a variety of different 
stressors at different times.  Common, general knowledge of 
the conditions in Baghdad, Iraq, following the fall of Saddam 
Hussein corroborates the veteran's and S.O.'s accounts of 
attacks on bases, police stations and convoys.  It even lends 
support to the discovery of murdered civilians in and around 
the city.  The Board also considers the length of time that 
the veteran spent in Baghdad and the number of stressors he 
provided to be consistent with general knowledge.  The 
conflict in Iraq has lasted for several years, with similar 
incidents reported on an ongoing basis.  Regulation does not 
require that a veteran have one or even a group of several 
stressors, carefully enumerated at each examination.  The 
veteran's unit has been cited for extraordinary heroism for 
an eight month period, which, based on general knowledge of 
conditions in Baghdad, can easily encompass all of the 
stressors mentioned by the veteran.  

The Board recognizes that the evidence in this case is not 
clear.  Although it is true that the veteran's stressors have 
not been verified by official documents, the veteran is in 
receipt of a citation for valor and his stressors, and his 
and S.O.'s testimony, are all consistent with the conditions 
of his service.  The veteran is entitled to have the benefit 
of the doubt resolved in his favor.  See 38 U.S.C.A. § 5107.  
Accordingly, the Board finds that the veteran has PTSD as a 
result of his military service.

II. Due Process

As to the claim of service connection has been granted, the 
Board finds that any error related to the Veterans Claims 
Assistance Act on that claim is moot.  See 38 U.S.C. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2006); 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006). 


Ordinarily, the Board does not conduct additional evidentiary 
development.  See generally 38 C.F.R. § 19.9(a) (2006); see 
also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Research was 
undertaken in this case in an effort to identify any evidence 
favorable to the veteran's claim, since the evidence of 
record was especially sparse.  Because this award allows the 
Board to grant the benefit sought on appeal in full, the 
Board concludes that there is no harm to the veteran by this 
action.  


ORDER

Entitlement to service connection for PTSD is granted.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


